FILED
                            NOT FOR PUBLICATION
                                                                            DEC 28 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


SHABBIR SHAIKH,                                  No. 11-70097

              Petitioner,                        Agency No. A099-396-534

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of Decisions of the
                          Administrative Appeals Office

                     Argued and Submitted November 2, 2015
                              Pasadena, California

Before: W. FLETCHER and GOULD, Circuit Judges, and CHRISTENSEN,**
Chief District Judge.

      Petitioner Shabbir Shaikh, a native and citizen of Pakistan, petitions for

review of the denial of his residency applications by the Administrative Appeals

Office (“AAO”), the appellate authority for the U.S. Citizenship and Immigration


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Dana L. Christensen, Chief District Judge for the U.S.
District Court for the District of Montana, sitting by designation.
Services (“USCIS”). Shaikh entered the United States in 1981 and has since filed

two applications for lawful residence. The first application sought lawful

temporary residence pursuant to the amnesty provisions of 8 U.S.C. § 1255a

(“Amnesty Application”). The second application requested lawful permanent

status through section 1104 of the Legal Immigration Family Equity Act of 2000,

Pub. L. No. 106-553, 114 Stat. 2762 (2000) (“LIFE Application”). Both of these

applications were denied by the AAO. On appeal, Shaikh contends that the AAO

abused its discretion by: (1) denying his Amnesty Application by relying on

evidence that was not part of the record; (2) denying his Amnesty Application

based on a finding that evidence submitted in support of the application was

fraudulently produced, primarily a 1984 envelope with a 1989 stamp; (3) taking

inconsistent positions on whether the 1984 envelope was genuine; (4) ignoring the

totality of the circumstances in denying his Amnesty Application; and (5) denying

his LIFE Application. We have jurisdiction under 8 U.S.C. § 1252(a) and deny the

petition.

       We review a denial of these applications

       solely upon the administrative record established at the time of the
       review by the appellate authority and the findings of fact and
       determinations contained in such record shall be conclusive unless the
       applicant can establish abuse of discretion or that the findings are



                                         2
      directly contrary to clear and convincing facts contained in the record
      considered as a whole.

8 U.S.C. § 1255a(f)(4)(B); Guzman-Andrade v. Gonzales, 407 F.3d 1073, 1075

(9th Cir. 2005).

      First, the AAO did not abuse its discretion or render findings contrary to the

clear and convincing facts of the record in denying Shaikh’s Amnesty Application.

The AAO was allowed to take judicial notice of the 2009 Scott Standard Postage

Stamp Catalogue and was not required to supplement the record with this generally

available reference material. See United States v. Perea-Rey, 680 F.3d 1179, 1182

n.1 (9th Cir. 2012) (taking judicial notice of a Google map and satellite image

because the source could not reasonably be questioned). Further, the AAO’s

preliminary determination that the envelope is fraudulently produced is reasonable.

The envelope, even though a photocopy and not the original, clearly showed the

year 1984 printed over a stamp that was arguably issued in 1989. Shaikh never

challenged the AAO’s preliminary conclusion that the stamp was not printed until

1989. Instead, he argued that the original 1984 envelope was needed to rebut the

AAO’s finding of fraud. However, the original envelope was unnecessary, given

that there was a concededly correct copy of the envelope in the record.




                                          3
      Further, Shaikh was provided an opportunity to rebut the AAO’s finding of

fraud with the submission of independent objective evidence. 8 C.F.R. §

103.2(b)(16)(i) (petitioner shall be advised of adverse or derogatory information

and given an opportunity to rebut). Shaikh failed to do so. Arguably, Shaikh was

given a short amount of time to counter this finding. However, he never requested

an extension of time to rebut the AAO’s finding of fraud.

      Additionally, Shaikh’s contention that the two AAO decisions took

inconsistent positions as to the genuineness of the 1984 envelope is incorrect. The

AAO never found that the letter was genuine in the LIFE Application decision.

Instead, the LIFE Application decision focused on the evidence Shaikh submitted

to prove his residency. The AAO found clear deficiencies and inconsistencies in

the materials provided by Shaikh. Shaikh was provided an opportunity to address

these inconsistencies, and he failed to provide any further independent objective

evidence.

      Finally, the AAO did not abuse its discretion in denying Shaikh’s LIFE

Application. As stated above, the AAO found deficiencies and inconsistencies in

the evidence submitted by Shaikh and gave him an opportunity to address these

problems. Shaikh failed to supplement the record with additional materials. The

evidence initially provided by Shaikh was thus only minimally relevant because it


                                         4
failed to meet the requirements for proof of residence. 8 C.F.R. § 245a.12(d)(8).

Though this evidence is relevant to Shaikh’s claim, it is not sufficient to overturn

the AAO’s decision as an abuse of discretion. See Brazil Quality Stones, Inc. v.

Chertoff, 531 F.3d 1063, 1070 n. 9 (9th Cir. 2008) (AAO did not abuse its

discretion by declining to give evidentiary weight to certain evidence).

      PETITION FOR REVIEW DENIED.




                                           5